Title: To John Adams from François Adriaan Van der Kemp, 11 November 1802 to 28 November 1802
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld. 11 Nov. 1802

Mÿ occupations in gathering seeds—and preparing my fields and garden for ensuing spring have thus far prevented my answering the favour, with which I was honored bÿ you last month—Tho’ mÿ hope of receiving, before this time, a decision about the Achaic Republick, had influenced this delaÿ. I sent it to Philadelphia, where my correspondent J. Mifflin will charge himself with super intending the impressionprinting—if he can find a Bookseller to undertake it on my terms—viz. few copies to present these to my friends, as it is not in my power to purchase. If he is unsuccessful, and you deem its Publication worth your Trouble, I shall be obliged to entreat you for an address to one of this trade at Boston, who might be allured to the undertaking, if he can be informed, that it carried your approbation.
I made a beginning of castigating mÿ cursorÿ remarks—you shall see, that your instructif hints have not been given in vain, and your encomium had been a spur, to enlarge, and improve these—
You opened in your last a new and extensive field for literary discussion—and placed the genuine sources of our desease beyond doubt—the symptoms are striking—and a cure is easy if the antidotes of sufficient strength are applied in time—but this will not prevent a relapse, because it cannot be expected, that the bulk of a Nation—sufficiently populous, shall ever be enlightened enough, that it has nothing to fear from artful imposition—clothed in an alluring garb and I am not without apprehension, that the same might be adstracted from this boasted enlightened nation—at least I do scruple not, to rank the inhabitants of this state on the same list. I find here a vulgar, a mob—among all the conditions of life, and so it must happen, that in any general commotions of the Boisterous waves—the few—here and there scattered—and holding fast on prominent rocks are swept awaÿ with them, and cannot recover, before a calm ensues, and theÿ have attained some place of savity. Very few of them have sufficient strength—call it of body or mind—to plunge headlong in the Ocean—and brave its furÿ, resolved either to perish in the attempt or to subdue it. I am thus not at least surprised, that the numbers of years of Washington’s admirers increases. I confess—it is a disagreeable picture but was Washington—less vilified: was he not debased below the common herd—divested—not only as a Politician and general—by as a private individual, of everÿ claim to common virtue? This evil must increase with the increase of our wealth, and population and end—ere long—in our ruin—or at least, in a despotic empire, if it cannot be prevented—radically cured in time:—andlenient measures maÿ palliate it a while, but cannot take away this cancer. for this reason I always blamed the culpable condescension in the delegates in the convention, to have allowed the Virginians a Black respresentation, to allure them in the adoption of the federal government, and considered it as a weakness in the majority, that they dared not—to propose a more energetic form of government not so subject to momentary caprices of individuals—which I have not the least doubt—would with perhaps a little more struggling and slandering—have finally succeeded. I remember yet being about that time in companÿ with a member of the N. York convention—before I went to Mount-Vernon—(Juin 1788) "well Judge What success in convention! Will the constitution be adopted? no, no Sir! be easÿ,—matters are safe;—a large majority is against it. Whÿ then do you not reject it? this may impose on Rhode-Island—and influence Virginia—and the Carolinas?—no Sir! We are sure of R.Il—and the pride of the others may be hurted—I do not like that policÿ Judge—I dare not to hesitate when I can strike with safety. N. york State isopulent:—If I was of the convention—and an anti—and had obtained a majority, I would not wait a single instant but push forward:—You are young—and too ardent sir! Such violence would break the harmonÿ, and create intestine boils never to be healed—we shall gain them to our side—we would be damned—in hurrying them, and bereaving them of the proper time, to come over. Judge—in Politicks—it should prefer to belong to the class of the damned—I fear—you shall be constrained to damn others—after a fortnight—Jones—Mel. Smith—Zeph Platt, and one Livingston made conciliatory speeches—with a view to give more time—a civil war would issue! the blood of the Citisens would flow! alas! I told the judge, that I considered their cargo 3/4 lost, and that the anti’s should be qulled—the consequence was Virginia adopted—and N. york followed her steps—The Majoritÿ would in my opinion then have adopted a more energetic government, and in 25 ÿears it had been consolidated in 1745 or 6. Nic. Witsen proposed in the Vroedschap at amsterdam to chuse a Stadholder saying—now we maÿ make one as we chuse, in a few years—one will be given us.—
Your London frend’s remark contains an awful truth, and ought to be an powerful incentive to Legislators, to improve the Public education—from whose neglect all these miseries are originating. Half instructed Philosophasters vomit their undigested opinions, and these are swallowed by a gaping crowd. Want of solid erudition—is replaced by with a superficial tincture of knowledge, and easily gathered; while an uncommon share of effronterÿ with corrupted morals and a hollow parse enables them to step forward and proclaim a reformation, of which theÿ must gather the spoils. It seems evident to me, that these wretches must find in America a more extensive field for their operations, and with less trouble at least in those states where the number of well instructed individuals is comparatively small—
Men of real learning; and wisdom can not condescend so low, if ambition or avarice are not in them a predominant passion—then even a Mosheim deserts his own avowed principles, and side for a while with a persecuting clergÿ.
From your obliged frend and devotedFr Adr. vanderkempOldenbarneveld 28 Nov. 1802.What shall I saÿ with regard to Holland?—I must discover its real weakness in one aspect, though from another it may deserve praise. In general the Nation was little informed—if you except the pars potion in the cities—and the Nation was partly roused from her deep lethergÿ by little villainies—partial persecutions and oppressions, and incapacity and want of decorum of their chief. A dozen N. papers with 1/2 dozen periodical pamphlets were all the productions of this kind through the Republic—oral instruction and occasions were the principal engines in the several societies of the Bargers—to persuade them to countenance a reform—But the French emissaries wrote not in vain—the Mont. Pigal—Cerisies—Bernard—and others—tho’ serving the cause of the Pensionaries were all—one more the other less under controul of La Vauguion and Berenger: but I must confess—they never wrote on both sides: and on both sides were but very few writers of anÿ consequence—even the last struggle in 1787 was not for genuine liberty, or a better organized constitution—but to place the stadholder’s power in the hands of pensionaries, and theÿ who opposed it became the victims—This is not the case with America—A speedy efficacious union of every virtuous man may bring forward light from darkness—and shall effect it, I am confident—But the Nation does not yet feel it wrongs—The leaders of the day must continue yet a while in their mad course—must be—and will—involved in Troubles and war—must want contributions—and then the moment is there, if in such an favorable instant, the leading man takes not hold of the opportunity of placing a reformed constitution on a more solid basis—it is gone. I congratulate my countrÿ, and wish you joÿ—with the seat of Quincy in the Senat—maÿ you live to see Him exalted for his merits to a more dignified station—
Was I so happy to be in your neighbourhood, no doubt you would gratify me with a perusal of La Harpe—no I shall feed meself the hope, that fortune shall once throw it in my waÿ—bÿ admonishing frends—nearer by—to the purchase—who is La Harpe? That ingenious—elegant Poët—or the Revolutionarÿ incendiarÿ of Switzerland? the latter seems nearly impossible by your extracts; or I must say quantum mutatus!
Having had no opportunity of sending my lett. to the post-office—I take up once more my pen. Were we—(Mr. Mappa’s and my family) sensibly affected with your dignified answer to the committee on the celebration of your Births day anniversarÿ we were as sadly disappointed when we were informed, that Quincÿ and Pickering lost their elections. If our wishes may be complied it, if our ardent prayers are successful, the almighty will preserve your valuable life, till you see your worthy son’s merits crowned, and have received the reward. Due to your illustrious services from a grateful people. Its madness is seldom lasting—at length it sees its wrongs and mend them, if it is yet in its power; and was then, who used it as a tool for this personal grandeur.
I am often surprised, when I see the addresses in which your services are enumerated, that your embassy in Holland is never mentioned—What would have been in that epoque America’s situation, had you not succeeded in your negotiations—had you not succeeded, in opening the purses of the wealthy, to adsist America—notwithstanding the manÿ obstacles—created by theBrittish and Stadholderian partÿ?—
I must return once more to the topic —viz—the men of letters; our infatuated nation prompts me to it; a Superficial consideration should intimate that among the learned—the greatest number should be the frends of virtue—order—and good government, and it is a doleful truth, that very large numbers of this rank sacrificed on the alters of vice, masked differentlÿ: a thorough knowledge of the human heart gives a more easy explication of this riddle, as in the beginning should be thought of.
Very few attain solid wisdom—verÿ few penetrate farther in the sciences—than their surface—or use them to epure their hearts—bridle their passions, and bring their actions in unison with approved principles.
What numerous class of men of Letters—of more or less brilliant parts must be excluded from these few? Their retired life, unfaviable manners—imaginarÿ value and exorbitant pretences if their knowledge is not elevated by virtue and religion, makes them aspire to the highest post—or as often—by another turn, indulge the lowest appetites in the most brutal manner—I have known numbers in Europe—slaves of ambition—avarice, drunkenness—venality—corruption—men of learning—of letters in every class of sciences, and theÿ can not have escaped your penetrating eye. Could it be useful, I could be compile a black catalogue—longer than of those who instructed—who adorned human kind, and deserved well of society. It is not so seldom, that theÿ—who cultured the liberal arts have an expanded heart, and the cause is as evident. This opens indeed no fair prospect for us, was it not, that theÿ, who initiate our nation’s taste, and corrupt their her manners—were mostly foreigners—that the greatest part of our better moulded citisens are men of propertÿ—and that the bulk of the landholders are attached to their possessions:—these must be endangered—or encumbered with taxes and Dagon will fall, and confusion be shared by his adorers.
One of mÿ correspondents makes me a present of some valuable books—among them, Filangieri—La Scienza della legislatura Napoli 1788—it is highly recommended—but adds my friend! he paints America too fair—which must be excused—as that good man could not know, that the Americans were as less adapted as any other nation for a perfect Democracÿ—without apprehension, to have it exchanged with a demagogÿ,—I am longing to peruse it—it is yet on the road—or on the atlantic.
You know mÿ high respected friend! I never begged you a favour when you was President—by this I should have considered meself less worthy the esteem, with which you honored me, and I should have degraded meself in my own eyes. But now—now you are a private Man, clothed with your past services and exalted virtues—now I dare entreat you for a boon—You know—my circumstances forbid me anÿ expences—beyond what ridged necessity commnads—otherwise, I should have satisfied my wishes—they are—to be favoured with your pourtrait—in silhouette—or in anÿ manner—in what it may be—I have a small one of Washington—of the size of those of Menin at Philadelphia. Yours will be a monument for my children—in what light their father was considered bÿ the Sage of Quincÿ. I can not plead my merits—but what I can—I will plead—since 1780 you condescended to honor me with your regard—and bestowed on me the favor of your correspondence, and continued an uninterrupted esteem till this daÿ.—
Permit me to assure you, in the persuasion—that this bold step shall not incur your displeasure, that I am with the highest regard and respect / Your most obliged and / ob. Servant
Fr. Adr. vander Kemp.